MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of petitioners’ application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b).
Respondent’s motion to dismiss this petition for review in part and for summary disposition in part is granted.
We have reviewed the response to the order to show cause and the motion to dismiss this petition for review for lack of jurisdiction in part, and we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review in part for lack of jurisdiction as to petitioners Eusebio Cortes-Godoy (Agency # A79-519-140) and Gloria Cortez-Gonzalez (Agency # A79-519-141) is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Respondent’s motion for summary disposition as to petitioners Hector Miguel Cortez-Gonzalez (Agency # A79-519-142) and Jorge Alfonso Cortez-Gonzalez (Agen*171cy # A79-519-143) is granted because the questions raised by this petition for review as to these petitioners are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioners Hector Miguel Cortez-Gonzalez and Jorge Alfonso Cortez-Gonzalez are ineligible for cancellation of removal because they lack a qualifying relative under the statute. See 8 U.S.C. § 1229b(b)(l)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute).
Accordingly, this petition for review is denied as to petitioners Hector Miguel Cortez-Gonzalez and Jorge Alfonso Cortez-Gonzalez and dismissed as to petitioners Eusebio Cortes-Godoy and Gloria Cortez-Gonzalez.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.